CRANDALL, Presiding Judge.
Appellant-wife appeals from a decree of dissolution of marriage. She contends that the trial court erred: (1) by refusing to award her maintenance; (2) by not awarding her a greater share of the marital property; (3) by failing to award a sufficient sum of money for child support; (4) by failing to order respondent-husband to provide for payment of the future college expenses of their children and to provide for their medical and hospitalization insurance; and (5) by failing to provide findings of fact and conclusions of law.
The court has studied the briefs and the record on appeal. Our review leads us to the conclusion that the court decree is supported by substantial evidence and is not against the weight of the evidence. Further, the trial court did not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no preceden-tial value. The judgment of the trial court is affirmed in accordance with Rule 84.-16(b).
REINHARD and CRIST, JJ., concur.